COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-16-00295-CV


PARKERSON A. JOHNSON                                          APPELLANT

                                     V.

HERRERA, MARLENY; ACCC                                            STATES
INSURANCE COMPANY; AND
ACCC GENERAL AGENCY


                                  ----------

         FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 2016-002147-1

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellant Parkerson A. Johnson attempts to appeal a mediation order

directing him to attend and participate in mediation with Appellees Marleny

Herrera, ACCC Insurance Company, and ACCC General Agency.




     1
      See Tex. R. App. P. 47.4.
      On August 17, 2016, we sent Johnson a letter stating our concern that we

may lack jurisdiction over the mediation order signed August 5, 2016, because it

does not appear to be a final judgment or an appealable interlocutory order. We

notified Johnson that his appeal could be dismissed based on our lack of

jurisdiction unless he or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal by August 29, 2016. See

Tex. R. App. P. 42.3(a), 44.3. Appellant filed a “Motion for Judgment” on August

29, 2016, but did not provide us with any basis of jurisdiction over his appeal.

      Because we do not have jurisdiction over this appeal, we dismiss

Johnson’s appeal. See Tex. R. App. P. 42.3(a), 44.3; Lehmann v. Har–Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001) (stating that generally appeal may be

taken only from final judgment and that judgment is final and appealable if it

disposes of all parties and all issues).



                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT, and SUDDERTH, JJ.

DELIVERED: September 29, 2016




                                           2